

117 S1784 IS: Contact Lens Prescription Verification Modernization Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1784IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Duckworth (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Fairness to Contact Lens Consumers Act to modernize verification of contact lens prescriptions, and for other purposes.1.Short titleThis Act may be cited as the Contact Lens Prescription Verification Modernization Act.2.AmendmentsSection 4 of the Fairness to Contact Lens Consumers Act (15 U.S.C. 7603) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;(B)by striking A seller may and inserting the following:(1)Sellers generallyA seller may; and(C)by adding at the end the following new paragraphs:(2)Online sellersAn online seller of contact lenses shall provide a method that enables an individual to electronically transmit, in accordance with the HIPAA privacy regulation (as defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9(b)(3))), a copy of a contact lens prescription for such individual.(3)Encryption requiredAny protected health information (as defined for purposes of the HIPAA privacy regulation) that an online seller sends pursuant to this section by email shall be encrypted.;(2)in subsection (c)(6), by striking and telephone number and inserting the following: , telephone number, and email address; and(3)in subsection (g), by striking the period at the end and inserting the following: , but does not include a call made using an artificial or prerecorded voice..